DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply filed 03 August 2021.
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 10-12, 13, 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sadler (US 2009/0240525 A1) in view of Killcommons (US 7,606,861 B2).

CLAIM 1-
Sadler teaches the limitations of: 
A method for permitting a real-time virtual medical examination, comprising: receiving, at a patient device, a signal transmitted from at least one diagnostic device; generating, by the patient device, diagnostic information based on the received signal; Sadler teaches that in real-time a teleconference is established between a physician and a patient (para [0008-0009]) and that the system uses the patient device (para [0013]) to generate diagnostic information (para [0009]) 
encrypting, by the patient device, the diagnostic information; (Data transmission and storage in the system 10 is 256 bit data encrypted to protect the patient's privacy. Addi­tionally, data stored on the secure data base repository system 34 is backed up as shown in FIG. 1 through the use of a redundant data base system stored at a separate secure loca­tion. Patient data can only be retrieved by authorized medical professionals, patients and family members. (para [0032]); it is well-known in the art that 256 bit data encryption is performed on a devices communicating in a system (see attached AES Proposal: Rijndael))
establishing communication over a network between the patient device and a remote server; (Sadler teaches that the patient’s device (referred to as the “caregiver” para 0013) uses a secure VPN software (para [0015]), and this network software acts as server as it accesses the website and communication is linked (para [0018])
establishing communication over the network between the patient device and a video conferencing server; (The software of the computer 18, 26 allows participants to share and view their respective computer desktops with all or selected participants. The software also allows the content of the conference to be recorded and stored on a central data repository system 34. The website 16 and associated pro­cesses of the central data repository are used to collect, pro­cess and store the electronic heath records for each patient within a respective file 72. Stored data may include, but is not limited to, medical images, physician's notes, video, audio and text and may be stored within (or in conjunction with) each patient's record (para [0022]); wherein the central data repository is equivalent to the video conferencing server “Video conferencing server 42 can be a video conferencing internet server, as in the case where network 50 is the internet” (para [0038] of the specification) 
establishing a video conferencing session via the video conferencing server in communication with the patient device; (Communication between the caregiver's computer 18 and website 18 may occur using a broadband access device, DSL, dial-up or cable internet through the world wide web. Once a secure internet connection is set up, the caregiver and the patient are able to access the website 18 to conduct a teleconference medical (telemedicine) consultation through the VPN 12. (para [0027])) 

Sadler does not explicitly teach, however Killcommons teaches: 

encrypting and transmitting, by the patient device (wherein the device is a subject device (col 7 lines 20-28)), first voice and video signals generated during the video conferencing session to the video conferencing server;  (Killcommons teaches that the server that may include sound and video data from a medical data received at a patient visit(col 4 lines 15-25)) is encrypted (col 10 lines 17-40)) receiving and decrypting, by the patient device(wherein the device is a subject device (col 7 lines 20-28)), encrypted second voice and video signals generated during the video conferencing session from the video conferencing server; (Still other embodiments may provide a computer readable medium having stored therein a plurality of sequences of instructions, which when executed by a processor, cause the processor to perform certain steps ( e.g., through the use of a browser or otherwise). Among these steps may be included the steps of requesting from a server a medical file on a user interface having at least one manipulation element for view control of the medical file, the server having stored therein medical files containing multimedia medical data; decom­pressing, decoding and/or decrypting the medical file; transferring the medical file to a display; and/or e-mailing instruc­tions to the server to assemble and send selected medical data from the medical file from the server to a remote user unit which is separate from the wherein the files are multiple files i.e., first and second voice and video files are encryption and decrypted)
and transmitting, by the patient device, the encrypted diagnostic information (An assembly unit may be coupled to the user interface, the storage unit and/or the data interface. The assembly unit may be used to gather selected portions of the stored medical data (and/or new data) to form an e-mail package. In some cases, such actions may be undertaken in response to instructions from a remote user unit. Often, the server will include a processing unit, which may be coupled to the assembly unit or the data interface, configured to encode, compress and/or encrypt the medical data ( e.g., prior to the data being assembled into an e-mail package, or even prior to being stored).  (col 4 lines 3-13)) to the remote server (For example, the enhancement module may instruct the server to assemble the new data with data stored on the server and send the resulting package to another remote user. In addition, the enhancement module may be configured to direct the operation of a remote medical modality in deriving medical data (col 5 lines 62-67))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Sadler to integrate the application of encrypting the patient data including the voice and video signals of Killcommons with the motivation of creating a secure system that allows for transfer of complex data from a variety of modalities over web browser systems (see: Killcommons, col 3 lines 55-59).

CLAIM 2-
Sadler in view of Killcommons teaches the limitations of Claim 1. Regarding claim 2, Killcommons further teaches: 
The method of claim 1, wherein the video conferencing server is comprised in a plurality of geographically distributed video conferencing servers. (SAR may manage the distribution of information across a wide area network or between two or more servers. The SAR technology may also use complex rules and algo­rithms to regulate the sequence of data updates and to recover from interruption in communication links between servers in a geographically distributed network (col 15-16 lines 64-2))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Sadler to integrate the application of encrypting the patient data including the voice and video signals remotely of Killcommons with the motivation of creating a secure system that allows for transfer of complex data from a variety of modalities over web browser systems (see: Killcommons, col 3 lines 55-59).

CLAIM 5-
Sadler in view of Killcommons teaches the limitations of Claim 1. Regarding claim 5, Sadler further teaches: 
The method of claim 1, wherein transmitting the encrypted diagnostic information further comprises: concurrently conducting the video conferencing session (Once the two-way audio/video connection is estab­lished, the caregiver/patient may begin conversing with the consultant 26. As noted above, the conferencing application (e.g., 42) opens a first consultant window (e.g., 46) on the display of the caregiver's computer. Within the first consult­ant window 46, the consultant viewing application displays video from the consultant's computer while at the same time routing audio from the consultant while transmitting the encrypted diagnostic information to the remote server. (During the conversation, the consultant or caregiver may determine that further biometric information may need to be collected from the patient. In this case, the caregiver may connect one or more biometric parameter collection devices 38, 40 to the caregiver's computer 18. In this case, the con­nection to the biometric parameter collection device 38, 40 may be established through an appropriate connection (e.g., serial, parallel, USB, firewire, etc.) on the caregiver's com­puter 18. Software associated with the biometric parameter collection device 38, 40 may open a window 36 on the car­egiver's computer 18 that displays the biometric parameters to the caregiver. (para [0041])))

CLAIM 7-
Sadler in view of Killcommons teaches the limitations of Claim 1. Regarding claim 7, Sadler further teaches: 
The method of claim 1, wherein the at least one diagnostic device is …a blood pressure monitor (wherein the biometric parameters further comprise one of the group consisting of heart rate, a blood pressure measurement, (claim 3); wherein diagnostic equipment is used to obtain the patient’s biometric information (para [0019])

CLAIM 8-
Sadler in view of Killcommons teaches the limitations of Claim 1. Regarding claim 7, Sadler further teaches: 
The method of claim 1, wherein the patient device is at least one of a personal computer, a tablet computer, a personal data assistant or a cellular telephone. 

CLAIM 10-
Sadler in view of Killcommons teaches the limitations of Claim 1. Regarding claim 10, Killcommons further teaches:
The method of claim 1, wherein the remote server is separate from the video conferencing server. (FIGS. 2A-2D are block diagrams of various embodiments of a server configured in accordance with the teachings pre­sented herein, wherein FIG. 2A shows a server where new data is compressed prior to storage, FIG. 2B shows a server where new data is stored without prior compression, FIG. 2C shows a server where new data is assembled and then stored and FIG. 2D shows a server where new data is assembled and then processed as well as stored. (col 6 lines 12-19))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Sadler to integrate the application of encrypting the patient data including the voice and video signals remotely of Killcommons with the motivation of creating a secure system that allows for transfer of complex data from a variety of modalities over web browser systems (see: Killcommons, col 3 lines 55-59).

CLAIMS 11-12-
Claims 11-12 are significantly similar to claims 1-2 respectively and are rejected upon the same art as recited above in claims 1-2. 

CLAIM 13-
Sadler in view of Killcommons teaches the limitations of Claim 1. Regarding claim 13, 
The patient device of claim 11, wherein the video conferencing session is conducted in a Health Insurance Portability and Accountability Act of 1996 (HIP AA) compliant encrypted environment. (Data transmission and storage in the system 10 is 256 bit data encrypted to protect the patient's privacy (wherein it is known in the art that this encryption follows HIPAA standards) (para [0032])) 

CLAIM 15-
Claims 15 is significantly similar to claim 5 and is rejected upon the same art as recited in claim 5.

CLAIM 16-
Sadler in view of Killcommons teaches the limitations of Claim 11. Regarding claim 16, Sadler further teaches: 
The patient device of claim 11, wherein the signal from the at least one diagnostic device is transmitted to the patient device via one of a wireless connection and a wired connection. (During the conversation, the consultant or caregiver may determine that further biometric information may need to be collected from the patient. In this case, the caregiver may connect one or more biometric parameter collection devices 38, 40 to the caregiver's computer 18. In this case, the con­nection to the biometric parameter collection device 38, 40 may be established through an appropriate connection (e.g., serial, parallel, USB, firewire, etc.) on the caregiver's com­puter 18. Software associated with the biometric parameter collection device 38, 40 may open a window 36 on the car­egiver's computer 18 that displays the biometric parameters to the caregiver. (para [0041])


CLAIMS 18-
Claims 18 is significantly similar to claims 7 respectively and are rejected upon the same art as recited above in claim 7. 

CLAIM 19-
Sadler in view of Killcommons teaches the limitations of Claim 11. Regarding claim 19, Sadler further teaches: 
The patient device of claim 11, wherein the patient device is a handheld patient device. (The caregiver's computer 18 may be provided in any of a number of different forms ( e.g., notebook computer, personal digital assistant (PDA), etc.) (para [0015]))

CLAIM 20-
Claims 20 is significantly similar to claim 10 and is rejected upon the same art as recited in claim 10.

Claims 3-4, 6, 9, 14, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Sadler (US 2009/0240525 A1) in view of Killcommons (US 7,606,861 B2) and further in view of Soderberg (US 6,836,795 B2).

CLAIM 3-
Sadler in view of Killcommons teaches the limitations of Claim 1. Regarding claim 3, Sadler in view of Killcommons does not explicitly teach, however  Soderberg teaches: 
The method of claim 1, wherein the first voice and video signals are encrypted using a hypertext transfer protocol secure method. (Back-end server 220c generates an HTTP version of the 25 email content, but uses HTTPS as the protocol wherein it is known in the art that URLs may include multiple video or voice signals and that these HTTP request are encrypted (col 8 lines 15-26)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Sadler in view of Killcommons to integrate the application of encrypting the patient data using a hypertext transfer protocol secure method of Soderberg with the motivation of creating a secure system that allows for minimal resource requirements on multiple servers (see: Soderberg, col 2 lines 46-51).

CLAIM 4-
Sadler in view of Killcommons teaches the limitations of Claim 1. Regarding claim 4, Sadler in view of Killcommons does not explicitly teach, however  Soderberg teaches: 
The method of claim 1, wherein the second voice and video signals are encrypted using a hypertext transfer protocol secure method. (Back-end server 220c generates an HTTP version of the 25 email content, but uses HTTPS as the protocol identifier for any URLs within the content, and sends the content To front-end server 210 as a response to the request for the email content that front-end server 210 made for client 200. Upon receiving the requested content, front-end server 210 performs the necessary processing for mapping the HTTP response to an SSL response. Front-end server 210 then sends the SSL response to client 200. (col 9 lines 24-33)); wherein it is known in the art that URLs may include multiple video or voice signals and that these HTTP request are encrypted (col 8 lines 15-26)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Sadler in view of Killcommons to integrate the application of encrypting the patient data using a hypertext transfer protocol secure method of Soderberg with the motivation of creating a secure system that allows for minimal resource requirements on multiple servers (see: Soderberg, col 2 lines 46-51).


CLAIM 6-
Sadler in view of Killcommons teaches the limitations of Claim 1. Regarding claim 6, Sadler in view of Killcommons does not explicitly teach, however  Soderberg teaches: 
The method of claim 1, wherein encrypting the diagnostic information (Likewise, the present invention is not limited to requests for any particular type of content. Those of skill in the art will recognize that a wide variety of content may by access through front-end server 210, including email messages, financial information, sports data, technical documents, databases, etc (col 7 lines 22-27)) comprises encryption using a hypertext transfer protocol secure method. . (Back-end server 220c generates an HTTP version of the 25 email content, but uses HTTPS as the protocol identifier for any URLs within the content, and sends the content To front-end server 210 as a response to the request for the email content that front-end server 210 made for client 200. Upon receiving the requested content, front-end server 210 performs the necessary processing for mapping the HTTP response to an SSL response. Front-end server 210 then sends the SSL response to client 200. (col 9 lines 24-33)); wherein it is known in the art that URLs may include multiple files and that these HTTP request are encrypted (col 8 lines 15-26)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Sadler in view of Killcommons to integrate the application of encrypting the patient data using a hypertext transfer protocol secure method of Soderberg with the motivation of creating a secure system that allows for minimal resource requirements on multiple servers (see: Soderberg, col 2 lines 46-51).


CLAIM 9-
Sadler in view of Killcommons teaches the limitations of Claim 1. Regarding claim 9, Sadler in view of Killcommons does not explicitly teach, however  Soderberg teaches: 
The method of claim 1, further comprising encrypting diagnostic information (Likewise, the present invention is not limited to requests for any particular type of content. Those of skill in the art will recognize that a wide variety of content may by access through front-end server 210, including email messages, financial information, sports data, technical documents, databases, etc (col 7 lines 22-27)) within the patient device (Those skilled in the art will appreciate that the invention may be practiced in network computing environments with many types of computer system configurations, including personal computers  (col 4 lines 36-40)) using a hypertext transfer protocol secure method. (Back-end server 220c generates an HTTP version of the 25 email content, but uses HTTPS as the protocol identifier for any URLs within the content, and sends the content To front-end server 210 as a response to the request for the email content that front-end server 210 made for client 200. Upon receiving the requested content, front-end server 210 performs the necessary processing for mapping the HTTP response to an SSL response. Front-end server 210 then sends the SSL response to client 200. (col 9 lines 24-33)); wherein it is known in the art that URLs may include multiple files and that these HTTP request are encrypted (col 8 lines 15-26)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Sadler in view of Killcommons to integrate the application of encrypting the patient data using a hypertext transfer protocol secure method of Soderberg with the motivation of creating a secure system that allows for minimal resource requirements on multiple servers (see: Soderberg, col 2 lines 46-51).

CLAIM 14-
Claims 14 is significantly similar to claims 3 and 4 and is rejected upon the same art as recited in claims 3 and 4. 

CLAIMS 17
Claims 17 is significantly similar to claims 6 respectively and are rejected upon the same art as recited above in claim 6. 

Response to Arguments
The arguments filed 03 August 2021 have been fully considered. 
The arguments pertaining to the 103 rejection are not persuasive. Applicant argues that the limitation of “encrypting, by the patient device, the diagnostic information” is not taught by Sadler. Examiner respectfully disagrees. The encryption method used by Sadler is 256 bit encryption, which is a form of Advanced Encryption Standard (AES) that performs on a device well-known in the art. The use of AES 256-bit encryption is an algorithm that is a symmetric key cipher that is software to be used on a device (see attached AES Proposal: Rijdael reference). Sadler’s reference of 256 bit encryption on system 10 shows that multiple devices may log into the system and use the algorithm to transfer data, as is known that symmetric keys are suited to 
The dependent claims rely on the arguments of the independent claims and are rejected upon the same arguments stated above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.S./Examiner, Art Unit 3626    

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626